 



Exhibit 10.13
Director Form
BASIC ENERGY SERVICES, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
Optionee:                                         

1.   Grant of Stock Option. As of the Grant Date (identified in Section 18
below), Basic Energy Services, Inc. (formerly named BES Holding Co.), a Delaware
corporation (the “Company”), hereby grants a Nonqualified Stock Option (the
“Option”) to the Optionee (identified above), a director of the Company, to
purchase the number of shares of the Company’s common stock, $0.01 par value per
share (the “Common Stock”) identified in Section 18 below (the “Shares”),
subject to the terms and conditions of this agreement (the “Agreement”) and the
Amended and Restated Basic Energy Services, Inc. 2003 Incentive Plan, as it may
be amended from time to time (the “Plan”). The Plan is hereby incorporated
herein in its entirety by reference. The Shares, when issued to Optionee upon
the exercise of the Option, shall be fully paid and nonassessable. The Option is
a nonqualified stock option and is not intended to be an “incentive stock
option” as defined in Section 422 of the Internal Revenue Code.   2.  
Definitions. All capitalized terms used herein shall have the meanings set forth
in the Plan unless otherwise provided herein. Section 18 below sets forth
meanings for various capitalized terms used in this Agreement.   3.   Option
Term. The Option shall commence on the Grant Date (identified in Section 18
below) and terminate on the tenth anniversary of such Grant Date, unless earlier
exercised, terminated or forfeited in accordance with its terms. The period
during which the Option is in effect and may be exercised is referred to herein
as the “Option Period”.   4.   Option Price. The Option Price per Share is
identified in Section 18 below.   5.   Method of Exercise. The Option is
exercisable by delivery of a written notice to the Secretary of the Company,
signed by the Optionee, specifying the number of Shares to be acquired on, and
the effective date of, such exercise. The Optionee may exercise all or any part
of the Option as it vests in accordance with Section 18(f).   6.   Method of
Payment. The Option Price upon exercise of the Option shall be payable to the
Company in full either: (i) in cash or its equivalent; (ii) subject to prior
approval by the Committee in its discretion, by tendering previously acquired
Shares having an aggregate Fair Market Value (as defined in the Plan) at the
time of exercise equal to the total Option Price (provided that the Shares must
have been held by the Optionee for at least six (6) months prior to their tender
to satisfy the Option Price); (iii) subject to the prior approval by the
Committee in its discretion, by withholding Shares which otherwise would be
acquired on exercise having an aggregate Fair Market Value at the time of

 



--------------------------------------------------------------------------------



 



      exercise equal to the total Option Price; or (iv) any other permitted
method pursuant to the applicable terms and conditions of the Plan.         As
soon as practicable after receipt of a written notification of exercise and full
payment, the company shall deliver to or on behalf of the Optionee, in the name
of the Optionee or other appropriate recipient, Share certificates for the
number of Shares purchased under the Option. Such delivery shall be effected for
all purposes when the Company or its stock transfer agent shall have deposited
such certificates in the United States mail, addressed to Optionee or other
appropriate recipient.

7.   Restrictions on Exercise. The Option may not be exercised if the issuance
of such Shares or the method of payment of the consideration for such Shares
would constitute a violation of any applicable federal or state securities or
other laws or regulations, or any rules or regulations of any stock exchange on
which the Common Stock may be listed. In addition, to the extent required by the
Committee as a condition precedent to the grant and/or exercise of the Option,
the Optionee (and spouse), if applicable, must first execute and become a party
to Stockholders Agreement in the form then in use by the Company.   8.  
Resignation or Removal from the Board. Optionee’s resignation or removal from
the Board shall affect Optionee’s rights under the Option as follows:

  (a)   Removal or Resignation. The vested and non-vested portions of the Option
shall expire on 12:01 a.m. (CST) on the date of resignation or removal from the
Board and shall not be exercisable to any extent if Optionee is removed from the
Board for Cause (as defined in the Plan at the time of such termination of
employment) or if Optionee voluntarily resigns his position on the Board.    
(b)   Resignation After 10-Years Of Service. Notwithstanding the foregoing, if
Optionee resigns from the Board after giving at least sixty (60) days notice and
after having served on the Board for a period of ten (10) years or more, (i) the
non-vested portion of the Option shall immediately expire on the date such
Optionee’s term is completed (“termination date”) and (ii) the vested portion of
the Option shall expire to the extent not exercised before the six (6) month
anniversary of the termination date. In no event may the Option be exercised by
anyone after the earlier of (i) the expiration of the Option Period or (ii) six
months from the termination date.     (c)   Death or Disability. If Optionee’s
service on the Board is terminated by death or Disability (as defined in the
Plan at the time of such termination), then (i) the non-vested portion of the
Option shall immediately expire on the date of termination of employment and
(ii) the vested portion of the Option shall expire on the one year anniversary
date of the termination to the extent not exercised by Optionee or, in the case
of death, by the person or persons to whom Optionee’s rights under the Option
have passed by will or by the laws of descent and distribution, or in the case
of Disability, by Optionee or Optionee’s legal representative. In no event may
the Option be exercised by anyone on or after the earlier of (i) the expiration

2



--------------------------------------------------------------------------------



 



      of the Option Period or (ii) one year after the date of Optionee’s death
or termination of Board Membership due to Disability.     (d)   Other
Involuntary Termination or Voluntary Termination. If Optionee’s Board Membership
is terminated for any reason other than for Cause, resignation after ten years
of service on the Board, death or Disability, then (i) the non-vested portion of
the Option shall immediately expire on the termination date and (ii) the vested
portion of the Option shall expire to the extent not exercised within 90
calendar days after such termination date. In no event may the Option be
exercised by anyone after the earlier of (i) the expiration of the Option Period
or (ii) 90 calendar days after the termination of Board Membership.

9.   Independent Legal and Tax Advice. Optionee acknowledges that the Company
has advised Optionee to obtain independent legal and tax advice regarding the
grant and exercise of the Option and the disposition of any Shares acquired
thereby.   10.   Reorganization of Company. The existence of the Option shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.   11.   Adjustment of Shares. In
the event of stock dividends, spin-offs of assets or other extraordinary
dividends, stock splits, combinations of shares, recapitalizations, mergers,
consolidations, reorganizations, liquidations, issuance of rights or warrants
and similar transactions or events involving Company or a change in the
accounting rules required by the Financial Accounting Standards Board,
appropriate adjustments shall be made to the terms and provisions of the Option
as provided in the Plan.   12.   No Rights in Shares. Optionee shall have no
rights as a stockholder in respect of the Shares until the Optionee becomes the
record holder of such Shares.   13.   Investment Representation. Optionee will
enter into such written representations, warranties and agreements as Company
may reasonably request in order to comply with any federal or state securities
law. Moreover, any stock certificate for any Shares issued to Optionee hereunder
may contain a legend restricting their transferability as determined by the
Company in its discretion. Optionee agrees that Company shall not be obligated
to take any affirmative action in order to cause the issuance or transfer of
Shares hereunder to comply with any law, rule or regulation that applies to the
Shares subject to the Option.   14.   Change in Control. Notwithstanding any
other provision of this Agreement to the contrary, if Optionee’s service on the
Board with the Company (or a successor) and all of its Affiliates terminates
within two (2) years after a Change in Control of the Company and (i) such
termination was initiated by the Company (or a successor) other than for a

3



--------------------------------------------------------------------------------



 



      Termination for Cause or (ii) such termination was initiated by the
Optionee after determining in the Optionee’s good faith reasonable judgment that
the termination is a Termination for Good Reason, this Option shall become fully
vested immediately prior to such Change in Control, all restrictions, if any,
with respect to this Option shall lapse, and all performance criteria, if any,
with respect to this Option shall be deemed to have been met in full (at the
highest level). Subject to the approval of the Board, upon a Change of Control
in the Company, all Options outstanding at the time of the event or transaction
may be terminated, in which event the Optionee shall be paid, with respect to
each Option, an amount in cash equal to the excess of Fair Market Value of a
Share over the Option’s exercise price (or if the Option exercise price exceeds
the Fair Market Value of a Share on such date, the Optionee may be paid an
amount in cash equal to the lesser of (x) $1.00 or (b) the Black-Scholes value
of the cancelled Option as determined by the Board).

15.   No Guarantee of Employment. The Option shall not confer upon Optionee any
right to continued employment with the Company or any Affiliate thereof.   16.  
Withholding Taxes. The Company shall have the right to (a) make deductions from
the number of Shares otherwise deliverable upon exercise of the Option in an
amount sufficient to satisfy withholding of any federal, state or local taxes
required by law, or (b) take such other action as may be necessary or
appropriate to satisfy any such tax withholding obligations. The Optionee may
direct the Company to satisfy the Company’s tax withholding obligation through
the “constructive” tender of already-owned shares.   17.   General.

  (a)   Notices. All notices under this Agreement shall be mailed or delivered
by hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.     (b)   Shares Reserved.
The Company shall at all times during the Option Period reserve and keep
available under the Plan such number of Shares as shall be sufficient to satisfy
the requirements of this Option.     (c)   Transferability of Option. The Option
granted pursuant to this Agreement is not transferable other than by will or by
the laws of descent and distribution. The Option will be exercisable during
Optionee’s lifetime only by Optionee. No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities,
obligations or torts of Optionee or any permitted transferee thereof.     (d)  
Amendment and Termination. No amendment, modification or termination of the
Option or this Agreement shall be made at any time without the written consent
of Optionee and Company.

4



--------------------------------------------------------------------------------



 



  (e)   No Guarantee of Tax Consequences. The Company and the Committee make no
commitment or guarantee that any federal or state tax treatment will apply or be
available to any person eligible for benefits under the Option. The Optionee has
been advised and been provided the opportunity to obtain independent legal and
tax advise regarding the grant and exercise of the Option and the disposition of
any Shares acquired thereby.     (f)   Severability. If any provision of this
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of the Agreement, and the Agreement shall be construed and enforced
as if the illegal, invalid, or unenforceable provision had not been included
therein.     (g)   Supersedes Prior Agreements. This Agreement shall supersede
and replace all prior agreements and understandings, oral or written, between
the Company and the Optionee regarding the grant of the Options covered hereby.
    (h)   Governing Law. The Option shall be construed in accordance with the
laws of the State of Texas without regard to its conflict of law provisions, to
the extent federal law does not supersede and preempt Texas law.     (i)   No
Trust or Fund Created. This Agreement shall not create or be construed to create
a trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and an Optionee or any other Person. To the extent that
any Person acquires a right to receive payments from the Company or any
Affiliates pursuant to an Award, such right shall be no greater than the right
of any general unsecured creditor of the Company or any Affiliate.     (j)   No
Fractional Shares. No fractional Shares shall be issued or delivered pursuant to
this Agreement, and an amount of cash equivalent to the value of any fractional
shares not issued under this Agreement shall be paid or transferred in lieu of
any fractional Shares.     (k)   Other Laws. The Company retains the right to
refuse to issue or transfer any Options if it determines that the issuance or
transfer of such Options might violate any applicable law or regulation or
entitle the Company to recover under Section 16(b) of the Securities Exchange
Act of 1934.

18.   Definitions and Other Terms. The following capitalized terms shall have
those meanings set forth opposite them:

         
 
  (a) Optionee:                                           
 
       
 
  (b) Grant Date:                                           
 
       
 
  (c) Shares:                        Shares of the Company’s Common Stock

5



--------------------------------------------------------------------------------



 



         
 
  (d) Option Price:                                              ($      
              ) (subject to adjustment as provided in the Plan and Section 4
above)
 
       
 
  (e) Option Period:                                              through      
                                    
(until 5:00 p.m. CST)
 
       
 
  (f) Vesting:   The Option shall vest in                       increments on
                                          ,                               
           ,                                            and            
                               (i.e.                      Shares on
                     ,                       Shares on         
                                 ,                       Shares on
                                          , and                       Shares on
                                          )

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and Optionee has hereunto executed
this Agreement as of the same date, to be effective as of                      ,
200[6].

            BASIC ENERGY SERVICES, INC.       By:           James E. Tyner,     
  Vice President, Human Resources     

         
 
  Address for Notice:    
 
       
 
  Basic Energy Services, Inc.    
 
  400 W. Illinois, Suite 800    
 
  Midland, Texas 79701    
 
       
 
  OPTIONEE      
 
 
 
   
 
       
 
       
 
  Address for Notices:    
 
       
 
       
 
       
 
       
3/2006
       

6